DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 01/06/2020 and 08/03/2020 have been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein each of the anchor sleeves and the one of the anchor bolts accommodated thereby forming a respective set of coupling parts” (emphasis added). – It is unclear if only one of the anchor bolts forms a portion of the coupling parts or if each of the bolts form the claimed coupling parts.
Claims 2, 3, and 7 each recite the limitation "the associated coupling part".  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 9-11 each recite “the open spring ring has two detent tongues arranged diametrically opposed to one another and each engages in a respective detent recess” (emphasis added). – It is unclear if these recesses are the same as the recess of claim 2 or additional elements. For purposes of examination, they have been interpreted as the same recess as claim 1.
	Claims 4, 6, 8, and 12-20 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka et al. (JP 60-19833).
Regarding Claim 1, Kusaka discloses a device for fastening a step iron in a concrete wall, having said device comprising: two anchor sleeves (Kusaka: Fig. 3-4; 12) being supported in the concrete wall; the step iron (Kusaka: Fig. 2, 4; 19) being generally U-shaped and having two parallel anchor bolts (Kusaka: Annotated Fig. 2; B) each form-fittingly accommodated by a respective one of the anchor sleeves, wherein each of the anchor sleeves and the one of the anchor bolts accommodated thereby forming a respective set of coupling parts, and a detent assembly between the coupling parts of one of the sets that includes at least one detent tongue (Kusaka: Fig. 3, 4; 23) that is sprung in a radial direction and is supported on one of the coupling parts of the set, and structure on the other coupling part of the set defining a detent recess (Kusaka: Annotated Fig. 2; R) that receives the detent tongue, and in wherein a guide surface (Kusaka: Annotated Fig. 2; G) engageable with the detent tongue and being inclined in a peripheral direction and extending in the radial direction over an engagement depth of the detent tongue adjoins the detent recess at least in the peripheral direction (Kusaka: Fig. 4).  
Regarding Claim 2, Kusaka discloses a device according to claim 1, wherein the structure defining the detent recess (Kusaka: Annotated Fig. 2; R) defines a groove extending - 3-over a peripheral region of the associated coupling part, wherein said groove terminates at least at one end face by the guide surface (Kusaka: Annotated Fig. 2; G).  
Regarding Claim 6, Kusaka discloses a device according to claim 1, wherein the detent tongue (Kusaka: Fig. 3, 4; 23) is associated with the anchor bolt (Kusaka: Annotated Fig. 2; B), and the detent recess (Kusaka: Annotated Fig. 2; R) is associated with the anchor sleeve (Kusaka: Fig. 3-4; 12). [Note: The term “associated” is broad and can be interpreted as being connected with an element.]
	Claim 12 is rejected, as set forth in the rejection of claim 6.

    PNG
    media_image1.png
    674
    538
    media_image1.png
    Greyscale

I: Kusaka; Annotated Fig. 2


Claims 1-3, 6-7, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (KR 20-0403874).
Regarding Claim 1, Jo discloses a device for fastening a step iron in a concrete wall, having said device comprising: two anchor sleeves (Jo: Fig. 8-10; 21) being supported in the concrete wall; the step iron (Jo: Fig. 8-10; 10) being generally U-shaped and having two parallel anchor bolts (Jo: Fig. 8-10; 15, 17) each form-fittingly accommodated by a respective one of the anchor sleeves, wherein each of the anchor sleeves and the one of the anchor bolts accommodated thereby forming a respective set of coupling parts, and a detent between the coupling parts of one of the sets that includes at least one detent tongue (Jo: Fig. 8-10; 11a) that is sprung in a radial direction and is supported on one of the coupling parts of the set, and structure on the other coupling part of the set defining a detent recess (Jo: Annotated Fig. 9; R) that receives the detent tongue, and in wherein a guide surface (Jo: Annotated Fig. 9; G) engageable with the detent tongue and being inclined in a peripheral direction and extending in the radial direction over an engagement depth of the detent tongue adjoins the detent recess at least in the peripheral direction (Jo: Fig. 9).  
Regarding Claim 2, Jo discloses a device according to claim 1, wherein the structure defining the detent recess (Jo: Annotated Fig. 9; R) defines a groove extending - 3-over a peripheral region of the associated coupling part, wherein said groove terminates at least at one end face by the guide surface (Jo: Annotated Fig. 9; G).  
Regarding Claim 3, Jo discloses a device according to claim 1, wherein the at least one detent tongue (Jo: Fig. 8-10; 11a) is resilient and is supported on an open spring ring (Jo: Fig. 8; 11) inserted non-rotatably into a peripheral groove (Jo: Annotated Fig. 9; P) of the associated coupling part.
Regarding Claim 6, Jo discloses a device according to claim 1, wherein the detent tongue (Jo: Fig. 8-10; 11a) is associated with the anchor bolt, and the detent recess (Jo: Annotated Fig. 9; R) is associated with the anchor sleeve (Jo: Fig. 8-10; 21). 
Claim 7 is rejected, as set forth in the rejection of claim 3.
	Claim 12 is rejected, as set forth in the rejection of claim 6.
Claim 13 is rejected, as set forth in the rejection of claim 6.
Claim 16 is rejected, as set forth in the rejection of claim 6.



    PNG
    media_image2.png
    886
    691
    media_image2.png
    Greyscale

II: Jo; Annotated Fig. 9

Allowable Subject Matter
Claims 4-5, 8-11, 14-15, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631